93 U.S. 320 (____)
KIMBALL
v.
EVANS.
Supreme Court of United States.

Submitted on printed arguments by Mr. H.E. Paine for the defendant in error.
*321 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
It is clear we have no jurisdiction in this cause. The judgment of the Supreme Court is not the final judgment in the suit. It disposed finally of one of the questions involved in the suit, but not of the suit itself. The suit is still pending in the District Court, and it is not impossible that the parties now complaining may be satisfied with the judgment which they may in the end be able to secure in the State courts. If not, after a final judgment has in fact been rendered by the highest court of the State in which a decision in the suit can be had, the case may be again brought here for a determination of the questions arising upon the petition for removal. But in the present condition of the record the writ must be
Dismissed.